Citation Nr: 9903730	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-28 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted], observers.



ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had periods of active service from September 1942 
to March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 decision of the Department of 
Veteran Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri (MO).


REMAND

During the appellant's September 1998 Travel Board, the 
appellant and her representative maintained that she was 
denied due process with regard to her claim on the basis that 
VA failed to notify her in a timely manner of the 
availability of benefits under Chapter 35.   

A review of the development of the claim in this matter 
indicates that the RO has not had an opportunity to address 
this sub issue, or to provide the claimant with the governing 
law or regulatory provisions concerning such an argument.  
Accordingly, the Board must return the claim to the RO in 
order to permit the RO to initially consider this argument 
and to accord the appellant the due process of law.  
38 C.F.R. § 19.9 (1998).

The Board further notes that the United States Court of 
Veterans Appeals (Court) has addressed similar arguments in 
Erspamer v. Brown, 9 Vet. App. 507 (1996).  In that case the 
Court noted that the purpose of Chapter 35 Survivors' and 
Dependents' Educational Assistance benefits is to provide 
"opportunities for education to children whose education 
would otherwise be impeded or interrupted by reason of the 
disability or death of a parent from a [service-connected 
disability], and for the purpose of aiding such children in 
attaining the educational status which they might normally 
have aspired to and obtained but for the disability or death 
of such parent." 38 U.S.C.A. § 3500.  The Court found that 
the intent of that statue was clear on its face.  Erspamer, 9 
Vet. App. at 509-510.

In the appellant's case, there is no evidence that the her 
recent or previous education pursuits were "impeded" or 
"interrupted" by the VA's delay in granting service 
connection for the cause of her father's death, nor is there 
any evidence that the appellant completed her schooling 
between 1987 and 1992 with the intent that the VA would 
reimburse her for tuition.  See 38 U.S.C.A. § 3500; Erspamer, 
9 Vet. App. at 509.  While it is clear that regulatory change 
permitting presumptive service connection for the cause of 
the veteran's death was not effective until November 1996, 
that does not alter the fact that the appellant's application 
for educational assistance for current or future courses was 
received after the time period had expired for awarding such 
benefits.  See 38 C.F.R. § 21.4131(a). "To hold otherwise 
would conflict with the express intent of [Chapter 35]." 
Erspamer, 9 Vet. App. at 510.

In view of the above, the case is returned to the RO for the 
following action:


1.  The appellant is free to submit 
additional evidence or argument in support of 
her claim.

2.  The RO should address the appellant's 
argument that her due process rights were 
violated in this matter by the failure of VA 
to notify her of her potential eligibility 
for Chapter 35 benefits in a timely fashion.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, with the appropriate laws and 
regulations.  A reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997). 

POCIENGEL


- 5 -
